Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In these consolidated appeals,* Plaintiffs appeal the district court’s order granting Defendants’ Fed. R. Civ. P. 41(b) motion to dismiss for failure to prosecute and dismissing their race, color, and national origin discrimination claims under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2000) and 42 U.S.C. § 1981 (2000), as well as several state law contract and tort causes of action. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See Baziruwiha v. Supershuttle Int’l Corp., No. 1:05-cv-01146-JCCBRP (E.D.Va. Feb. 26, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Although the appeals have been separately briefed and considered, the court consolidates them for purpose of issuing a consolidated opinion.